NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney David Posz on 9/22/2021.
The application has been amended as follows:
1. (Original) An oil separator for separating a refrigeration oil contained in a refrigerant from the refrigerant, the oil separator comprising: a separation container forming a separation chamber; an inlet pipe of the refrigerant, the inlet pipe communicating with the separation container; an outlet pipe of the refrigerant, the outlet pipe communicating with the separation container; an oil reservoir provided in the separation container and configured to store the refrigeration oil: a liquid passage section provided with a groove, the liquid passage section being disposed inside the separation container and configured to guide the refrigeration oil contained in the refrigerant to the oil reservoir; and an oil return pipe attached to the separation container and communicating with the oil reservoir, wherein the liquid passage section has the groove that is formed to be gradually increased in depth from an upper portion of the groove toward a lower portion of the groove.
7. (Original) An oil separator for separating a refrigeration oil contained in a refrigerant from the refrigerant, the oil separator comprising: a separation container 
REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an oil separator for separating refrigeration oil contained in refrigerant from the refrigerant, the oil separator comprising: a liquid passage section provided with a groove, wherein the liquid passage section has the groove that is formed to be gradually increased in depth from an upper portion of the groove toward a lower portion of the groove, a liquid passage section provided in the vane and provided with a groove through which the refrigeration oil contained in the refrigerant is guided; wherein the groove is provided on a wall surface 
The closest prior art references are: Ishiyama (2017/0276415 A1) & Larnholm (2008/0006011 A1):
Ishiyama discloses an oil separator for separating refrigeration oil contained in refrigerant from the refrigerant, the oil separator comprising: a separation container forming a separation chamber; an inlet pipe of the refrigerant, the inlet pipe communicating with the separation container; an outlet pipe of the refrigerant, the outlet pipe communicating with the separation container; an oil reservoir provided in the separation container and configured to store the refrigeration oil; the liquid passage section being disposed inside the separation container and configured to guide the refrigeration oil contained in the refrigerant to the oil reservoir; and an oil return pipe attached to the separation container and communicating with the oil reservoir.
Further, Larnholm teaches an impeller section provided inside the separation container and having a vane configured to rotate by a flow of the refrigerant that is supplied from the inlet pipe;
However, Ishiyama in view of Larnholm do not disclose a liquid passage section provided with a groove, wherein the liquid passage section has the groove that is formed to be gradually increased in depth from an upper portion of the groove toward a lower portion of the groove, a liquid passage section provided in the vane and provided with a groove through which the refrigeration oil contained in the refrigerant is guided; wherein the groove is provided on a wall surface of the vane so as to extend from a rotation center side of the vane toward an outer circumferential end of the vane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763